Judgment, Supreme Court, New York County (Albert Williams, J., at pretrial proceeding; Robert Haft, J., at trial and sentence), rendered June 28, 1990, convicting defendant, after a jury trial, of one count of conspiracy in the fourth degree and two counts of attempted grand larceny in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 2 to 4 years on each count, unanimously affirmed.
Given the number of times the complainant encountered defendant at the restaurant bar, as well as the length and *394highly charged nature of those encounters, the complainant’s Grand Jury testimony clearly established that she was sufficiently familiar with defendant that, as a matter of law, there was no risk that police suggestion could lead to a misidentification (People v Rodriguez, 79 NY2d 445, 450). Accordingly, the court properly denied defendant a Wade hearing without first conducting a hearing as to whether the photographic identification was merely confirmatory in nature (supra). Concur—Ellerin, J. P., Kupferman, Asch, Nardelli and Tom, JJ.